                                                                             CLERK'S OFFICE U.S. DIST. COURT
                                                                                    AT ROANOKE, VA
                                                                                         FILED

                                                                                    FEB 0 8 2019
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA                         JULJA C. DUDLEY, CLERK
                             ROANOKE DIVISION                                  BY:~

CLARENCE EDWARD                            )
WHITAKER, on behalf of himself             )
and as Administrator of the Estate         )       Case No. 7:17-cv-00055
of Shannon Marie Whitaker,                 )
deceased,                                  )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )
                                           )
HYUNDAI MOTOR COMPANY,                     )       By:   Michael F. Urbanski
et al.,                                    )       Chief United States District Judge
                                           )
       Defendants.                         )

                                          ORDER

       Plaintiff Clarence Edward Whitaker (''Whitaker") filed his Motion in Limine No.4 to

Preclude D efense from Arguing that the Federal Government has Approved the D esign of

its Ignition Solenoid Connector, that the D esign of the Connector is Safe, or that the

Government has said that the Hyundai Santa Fe is Safe on January 25,2019. ECF No. 162.

D efendants Hyundai Motor Company and Hyundai Motor America, Inc. ("Defendants")

responded on February 1, 2019. ECF No. 193. For the reasons stated below, the court

DENIES the motion as moot.

       Whitaker is "concerned" that D efendants will suggest to the jury that minimal

compliance with the Federal Motor Vehicle Safety Standards means the government has

approved the design of the Hyundai Santa Fe. Whitaker argues that that these are minimum

safe standards; car manufacturers must comply with them if they wish to sell cars in the

United States. Whitaker correctly points out that 49 U.S.C. § 30103(e), however, specifically
states that meeting the standards does not insulate manufacturers from liability at common

law. Whitaker asks that Defendants not be permitted to convey that the federal government

has approved of the ignition lock solenoid connector simply because they met these

standards.

       Defendants respond tersely, claiming inability to discern what the motion seeks or

why. The court will interpret this as a lack of intention to offer evidence or argument of the

sort objected to and DENY the motion as moot.

       It is SO ORDERED.

                                            Entered:    (J   d-( 0 ? (   V     j   1
                                        /,/'PI~                 f:    Zlt,~9"V'-




                                               2
